                Case 14-11987-CSS             Doc 908        Filed 07/12/19           Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                    ) Chapter 11
In re:                                              )
                                                    ) Case No. 14-11987 (CSS)
FCC HOLDINGS, INC., et al.,1                        )
                                                    ) Jointly Administered
                                   Debtors.         )
                                                    ) Objection Deadline: August 5, 2019 at 4:00 p.m. (ET)
                                                    ) Hearing Date: August 12, 2019 at 2:00 p.m. (ET)

         ELEVENTH OMNIBUS OBJECTION OF LIQUIDATING TRUSTEE TO
         CLAIMS PURSUANT TO SECTION 502 OF THE BANKRUPTCY CODE
           AND RULE 3007 OF THE FEDERAL RULES OF BANKRUPTCY
                 PROCEDURE (NON-SUBSTANTIVE OBJECTION)

         Clingman & Hanger Management Associates, LLC, the liquidating trustee (the

“Liquidating Trustee”) for the FCC Holdings, Inc. Liquidation Trust (the “FCC Trust” or the

“Liquidating Trust”), hereby objects (the “Objection”), pursuant to section 502 of Chapter 11 of

Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended and applicable to these

bankruptcy cases, the “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rule 3007-1 of the Local Rules of the United States

Bankruptcy Court for the District of Delaware (the “Local Bankruptcy Rules”) to each of the

claims listed in Exhibits A and B to the proposed order (the “Proposed Order”) and incorporated

herein by reference (collectively, the “Claims”). In support of this Objection, the Liquidating

Trustee respectfully represents as follows:




1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: FCC Holdings, Inc. (6928); Education Training Corporation (1478); High-Tech
         Institute Holdings, Inc. (4629); EduTech Acquisition Corporation (8490); and High-Tech Institute, Inc.
         (3099).




WBD (US) 46617529v3
              Case 14-11987-CSS         Doc 908      Filed 07/12/19    Page 2 of 5




                                        JURISDICTION

               1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2).

               2.     The statutory predicates for the relief sought herein are Bankruptcy Code

sections 105 and 502. The relief is also appropriate under Bankruptcy Rule 3007 and Local

Bankruptcy Rule 3007-1.

                                        BACKGROUND

               3.     On August 25, 2014 (the “Petition Date”), each of the above-captioned

debtors (the “Debtors”) filed a voluntary petition for relief with the United States Bankruptcy

Court for the District of Delaware (the “Court”) under Chapter 11 of the Bankruptcy Code.

               4.     On September 5, 2014, the Office of the United States Trustee appointed

an Official Committee of Unsecured Creditors (the “Committee”) pursuant to Bankruptcy Code

section 1102(a)(1). No request for the appointment of a trustee or examiner was made in these

chapter 11 cases.

               5.     On March 18, 2015, the Court entered its Order Confirming First

Amended Joint Plan of Orderly Liquidation of FCC Holdings, Inc. and Its Affiliated Debtors (the

“Plan”) under Chapter 11 of the Bankruptcy Code [D.I. 464].

               6.     The effective date of the Plan was May 6, 2015 (the “Effective Date”)

upon which date the Plan, among other things, (a) vested all of the Debtors’ remaining property

rights (expect as otherwise provided) in the Liquidating Trust; and (b) effected the disbandment

of the Committee. As further set forth in the Plan, on the Effective Date, the Liquidating Trust

was established and the Liquidating Trustee appointed. See Plan Article V, § 5.02. The

Liquidating Trustee retained the power to pursue, litigate, object to, and compromise and settle

                                                 2
WBD (US) 46617529v3
              Case 14-11987-CSS          Doc 908      Filed 07/12/19     Page 3 of 5




Claims (as defined in the Plan) in accordance with the best interests of and for the benefit of the

Liquidating Trust’s beneficiaries.

                                     RELIEF REQUESTED

               7.      By this Objection, the Liquidating Trustee respectfully requests that the

Court enter an Order, pursuant to Bankruptcy Code sections 105 and 502, Bankruptcy Rule

3007, and Local Bankruptcy Rule 3007-1 disallowing certain claims as set forth on Exhibits A

and B to the Proposed Order.

                                      BASIS FOR RELIEF

A.     Amended and Superseded Claim

               8.      The Claim identified on Exhibit A to the Proposed Order is an amendment

of a previously filed claim. The Claim to which the Liquidating Trustee objects is identified in

the column entitled “Amended Claim to be Disallowed.” The elimination of the redundant

Claim will facilitate the maintenance of a claims register that more accurately reflects asserted

claims. Therefore, the Liquidating Trustee respectfully requests that the Court enter an order

disallowing the previously filed and amended Claim identified in Exhibit A.

               9.      Although the Liquidating Trustee is not now requesting any relief with

respect to the surviving Claim, the Liquidating Trustee respectfully reserves its rights to object to

such claim at a later time.

B.     Duplicate Claims

               10.     The Claims listed on Exhibit B to the Proposed Order duplicate liability in

other Claims filed by the same claimant in these cases. For two claimants, those claims are

against the same Debtor and for McGraw Hill, the claims were filed against different Debtors;

however, the cases were substantively consolidated for purposes of distribution pursuant to



                                                  3
WBD (US) 46617529v3
              Case 14-11987-CSS          Doc 908      Filed 07/12/19     Page 4 of 5




section 2.02 of the Plan. If the Duplicate Claims are not disallowed and expunged, then the

holders of such Claims would receive a larger recovery than that to which they are entitled.

Furthermore, no prejudice will result to these claimants because they will receive the same

treatment as other similarly situated claimants for their surviving Claims.

               11.     Therefore, the duplicate Claims on Exhibit B to the Proposed Order should

be disallowed and expunged so that the claimants may only recognize a single recovery from the

Debtors’ estates with respect to the applicable underlying obligation. The Liquidating Trustee

reserves the right to object to the surviving Claims on any and all additional grounds as may be

applicable.

                                 RESERVATION OF RIGHTS

               12.     The Liquidating Trustee reserves the right to amend, modify or

supplement this Objection, and to file additional substantive and non-substantive objections to

each of the Claims, including, without limitation, objections as to the amount, priority, validity,

or timeliness of filing of the Claims, each in accordance with Local Bankruptcy Rule 3007-1.

               13.     Moreover, should the grounds of objection stated in this Objection be

dismissed, overruled, or withdrawn or should the claimants submit additional information

supporting their respective Claims, the Liquidating Trustee reserves the right to object further to

the Claims on any non-substantive and/or substantive grounds in the future in accordance with

Local Bankruptcy Rule 3007.

                        COMPLIANCE WITH LOCAL RULE 3007-1

               14.     The Liquidating Trustee, by and through its undersigned counsel, states

that this Objection complies with Local Bankruptcy Rule 3007-1. To the extent this Objection

does not comply in all respects with the requirements of Local Bankruptcy Rule 3007-1, the



                                                 4
WBD (US) 46617529v3
              Case 14-11987-CSS         Doc 908      Filed 07/12/19      Page 5 of 5




undersigned believes such deviations are not material and respectfully requests that any such

requirement be waived.

       WHEREFORE, the Liquidating Trustee respectfully requests that the Court enter an

order disallowing the amended and duplicate Claims as set forth on Exhibits A and B to the

Proposed Order and granting such further relief as is just and proper.


Dated: Wilmington, Delaware
       July 12, 2019                  WOMBLE BOND DICKINSON (US) LLP

                                      /s/ Ericka F. Johnson
                                      Matthew P. Ward (Del. Bar No. 4471)
                                      Ericka F. Johnson (Del. Bar No. 5024)
                                      1313 North Market Street, Suite 1200
                                      Wilmington, DE 19801
                                      Telephone: (302) 252-4320
                                      Facsimile: (302) 252-4330
                                      E-mail: matthew.ward@wbd-us.com
                                      E-mail: ericka.johnson@wbd-us.com

                                      Counsel for the Liquidating Trustee




                                                 5
WBD (US) 46617529v3
